Chase, Ch. J.
delivered the opinion of the court. It' being admitted in this case that all the lands contained within.the limits of Boring’s Habitation Rock, were by fraud included in Singery’s Trouting Streams, by Singery’s fraudulently inserting in the certificate of Singery’s Trouting Streams, a call for the beginning of Petticoats Loose, while Singery had the certificate in his possession, and before the same was returned to the land office; the court *226are of opinion, that the land thus included in Singery’s Trouting Streams, did not pass to Singery by his patent, but that the same being comprehended within the limits of Boring's Habitation Roelc, did pass to Ezekiel Boring, and that the legal estate vested in him absolutely under the grant for Boring’s Habitation Rock.
The court are also of opinion, that the legal estate in Boring’s Habitation Reck being vested in Ezekiel Boring at the time the fieri facias was levied on said land, the same was transferred by the sale of the sheriff to the vendee^ Thomas Lemmon, by operation of law.
The court are also of opinion, that a deed from the sheriff to the vendee, although frequently taken out of abundant caution as an additional evidence of the vendee’s title, is not necessary to vest the legal estate in him.
JUDGMENT AEEIRMED.